     Case 3:19-cv-01477-WVG Document 22 Filed 08/24/20 PageID.2619 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOLORES SANDOVAL,                                   Case No.: 19-CV-1477-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION FOR ATTORNEY FEES
14   ANDREW SAUL, Commissioner of
                                                         [Doc. No. 21.]
     Social Security,
15
                                      Defendant.
16
17
18         The parties have stipulated that Plaintiff be awarded attorney fees in the amount of
19   $6,500 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and no costs
20   under 28 U.S.C. § 1920. This amount represents compensation for all legal services
21   rendered on behalf of Plaintiff by counsel in connection with this civil action in accordance
22   with 28 U.S.C. §§ 1920; 2412(d).
23         Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the
24   assignment will depend on whether the fees are subject to any offset allowed under the
25   United States Department of the Treasury’s Offset Program. After this Order is entered,
26   the government shall determine whether they are subject to any offset.
27         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
28   determines that Plaintiff does not owe a federal debt, then the government shall cause the

                                                     1
                                                                                19-CV-1477-WVG
     Case 3:19-cv-01477-WVG Document 22 Filed 08/24/20 PageID.2620 Page 2 of 2


1    payment of fees, expenses and costs to be made directly to Josephine M. Gerrard, pursuant
2    to the assignment executed by Plaintiff. Any payments made shall be delivered to
3    Josephine M. Gerrard.
4          This fee award is the result of a compromise settlement of Plaintiff’s request for
5    EAJA attorney fees and does not constitute an admission of liability on the part of
6    Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
7    complete release from, and bar to, any and all claims that Plaintiff and/or Josephine M.
8    Gerrard, including her firm, Gerrard Law Offices, may have relating to EAJA attorney fees
9    in connection with this action.
10         This award is without prejudice to the rights of Josephine M. Gerrard or Gerrard
11   Law Offices to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to
12   the savings clause provisions of the EAJA. The EAJA award will be deducted from the 42
13   U.S.C. § 406(b) motion for attorney fees.
14         The Court find Plaintiff meets the statutory requirements for an award of attorney
15   fees under the EAJA.
16         IT IS HEREBY ORDERED that the Commissioner of Social Security shall pay
17   $6,500 in attorney’s fees.
18   IT IS SO ORDERED.
19   DATED: August 24, 2020
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              19-CV-1477-WVG
